Citation Nr: 1754279	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-14 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of bladder cancer, to include urinary leakage and erectile dysfunction.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971, during which time he received the Combat Infantryman Badge for his service in the Republic of Vietnam, among other service awards.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for bladder cancer, micropapillary carcinoma bladder with residuals to include urinary leakage and erectile dysfunction.

This appeal was previously remanded by the Board in May 2017 for further development.  Such development having been completed, the case is ready for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

In October 2017, the Veteran submitted additional evidence in support of his claim with a waiver of review by the agency of original jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

A bladder cancer disability did not have its clinical onset in service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for establishment of service connection for bladder cancer have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if they manifest to a compensable degree within a specified period of time after discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Additionally, service connection is warranted on a presumptive basis for specific diseases associated with exposure to certain herbicide agents under 38 C.F.R. 3.309 (e).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As an initial matter, the Board notes that service connection is not warranted on a presumptive basis in this case.  In this regard, bladder cancer is not among the  specific chronic diseases presumptively associated with service, listed under 38 C.F.R. § 3.309(a).  Similarly, bladder cancer is not currently included on the list of diseases presumptively associated with exposure to certain herbicide agents under 38 C.F.R. 3.309(e).  

As service connection is not warranted on a presumptive basis, the Board will consider whether service connection is warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed Cir. 1994).

First, there is no dispute that the Veteran was diagnosed with papillary carcinoma of the bladder and underwent transurethral resection of the bladder tumors in January 2007.  He had a recurrence in April 2009 with removal of the tumor, and subsequently underwent chemotherapy in June and July 2009.  To date, he has not had another recurrence, but reports residuals of urinary leakage and erectile dysfunction.  Thus, the requirement for a current disability is met.

Next, the Board finds that the requirement for an in-service incurrence is met as the Veteran was exposed to Agent Orange while serving in Vietnam.  The service treatment records do not indicate, and the Veteran does not assert, any other incurrence in service beyond the Agent Orange exposure. 

Thus, the question in this case is whether the Veteran's current disability is directly related to service, including herbicide exposure.  See Combee, 34 F.3d at 1043.

The Veteran submitted two medical opinions that he believes support his claim for service connection.   In a March 2011 statement, the Veteran's private urologist, Dr. F.H, opined that Agent Orange exposure cannot be ruled out as the cause for bladder cancer because the Veteran does not have the typical precursors for bladder cancer including smoking or family history of bladder cancer.  The Veteran also submitted an October 2017 letter from his family physician, Dr. S.R., who reported that he had treated the Veteran since 2001 and had full knowledge of the Veteran's bladder cancer history and Agent Orange exposure.  Dr. S.R. opined that he agreed with Dr. F.H. that Agent Orange exposure was a possible cause of the Veteran's bladder cancer and could not be ruled out.  Dr. S.R. indicated that the opinion was based on the Veteran's personal history as well as medical research that suggested "limited or suggestive evidence" of a link.

The Board notes that the National Academies of Sciences (NAS) has reclassified bladder cancer as a disease that has "limited or suggestive evidence of an association" with exposure to herbicide agents.  NAS, Veterans and Agent Orange: Update 2014 (March 10, 2016).  The Veteran also submitted a newspaper articles addressing the NAS research that found evidence that bladder cancer is more strongly linked to exposure to herbicide agents than was previously assumed.

Pursuant to the May 2017 remand, the Veteran was afforded a VA examination in May 2017 to address the possibility of a nexus between his bladder cancer and service, including Agent Orange exposure in service.  The VA examiner found it less likely than not that the Veteran's bladder cancer was related to service, including Agent Orange exposure.  

In reaching this conclusion, the May 2017 VA examiner conceded that he agreed with the private physicians that Agent Orange exposure could not be ruled out as a cause but explained that there was not enough evidence in the Veteran's case that would place the likelihood at least in equipoise.  The examiner also explained that the NAS determination that there was a "limited or suggestive evidence of association" between bladder cancer and Agent Orange only placed the concept of a link "within the realm of possibility" but less than a 50 percent probability. 

The May 2017 VA examiner further explained that bladder cancer is very common in men.  Even considering that the Veteran did not have the typical precursors for the cancer, the examiner maintained that the Veteran's bladder cancer was less likely related to Agent Orange exposure.  The examiner explained that he "would argue for service-connection/Agent Orange exposure if Veteran had been diagnosed within 10 years of service with his bladder cancer or if the Veteran had a highly unusual form or genetic marker associated with his papillary bladder cancer."  The Board notes that in the present case, the Veteran developed bladder cancer more than 36 years after service. 

The Board places a high probative value on the May 2017 VA opinion as the examiner considered the Veteran's assertions, the Veteran's history, and the medical literature regarding the likelihood of developing bladder cancer many years after Agent Orange exposure.  The examiner provided a detailed explanation regarding the likelihood of a relationship between the Veteran's Agent Orange exposure and development of bladder cancer, addressed the NAS study, and noted a factual scenario not presented in this case where a more favorable opinion might be warranted (i.e., if the Veteran had early-onset bladder cancer in his 20s or 30s, or if  the Veteran had a highly unusual form or genetic marker associated with his    papillary bladder cancer).  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

Having reviewed all of the evidence, the Board finds that the preponderance of the evidence is against the claim.  In this regard, neither of the two private opinions affirmatively indicates that there is at least a 50 percent probability that the Veteran's bladder cancer is related to service.  Both private physicians indicate that Agent Orange exposure should not be ruled out but neither private physician goes so far as to opine that there is at least a 50 percent probability that the Veteran's bladder cancer was caused by the Agent Orange exposure.  Indeed, their opinions are couched in terms of possibility rather than probability, and are therefore too speculative to be afforded probative weight.  

Similarly, the newspaper articles provided in support of the claim, are only of limited probative value as they do not address the specific facts at issue here, where bladder cancer developed approximately 36 years after his exposure to Agent Orange (a finding of medical significance in this case, as explained by the May 2017 VA examiner).   

The Board has also considered the Veteran's statements and appreciates his sincere belief that his bladder cancer is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, determining whether Agent Orange exposure caused the Veteran to develop bladder cancer more than 30 years after exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The only conclusive evidence of record is the May 2017 VA opinion which goes against the claim.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim.  As such, the appeal must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.







	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for residuals of bladder cancer, to include urinary leakage and erectile dysfunction, is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


